                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

FREDERICK R. BACA,

       Plaintiff,

v.                                                         Civ. No. 19‐570 WJ/GBW

CLOVIS POLICE DEPARTMENT, et al.,

       Defendants.



                     ORDER GRANTING LEAVE TO PROCEED
                         PURSUANT TO 28 U.S.C. § 1915(B),
                    AND TO MAKE PAYMENTS OR SHOW CAUSE

       This matter is before the Court on the Applications to Proceed in District Court

Without Prepaying Fees or Costs (docs. 3, 4) filed by Plaintiff Frederick R. Baca. Based

on analysis of his applications and the inmate account statements, the Court grants

Plaintiff leave to proceed under 28 U.S.C. § 1915(a) and (b). Because the Court grants

the applications, the filing fee for this civil rights complaint is $350.00. Pursuant to §

1915(b)(1), Plaintiff is required to make installment payments until the full amount of

the filing fee is paid. Based on analysis under § 1915(b)(1) of Plaintiff’s inmate account

statement (doc. 3 at 3–4, doc. 4 at 3–4), the Court finds that Plaintiff owes an initial partial

payment of $17.34. If Plaintiff fails to make a payment by the designated deadline or

show cause why such payment should be excused, the civil rights complaint may be

dismissed without further notice.
      IT IS THEREFORE ORDERED that Plaintiff’s Applications to Proceed in District

Court Without Prepayment of Fees or Costs (docs. 3, 4) are GRANTED;

      IT IS FURTHER ORDERED that, within thirty (30) days of entry of this Order,

Plaintiff send to the Clerk an initial partial payment of $17.34 or show cause why

payment should be excused;

      IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with

two copies of this Order, and that Plaintiff make the necessary arrangements to attach

one copy of this Order to the check in the $17.34 amount of the initial partial payment;

      IT IS FINALLY ORDERED that, after payment of the $17.34 initial partial fee,

Plaintiff make monthly payments of twenty per cent (20%) of the preceding month’s

income credited to his account or show cause why the designated payments should be

excused.




                                                _____________________________________
                                                GREGORY B. WORMUTH
                                                UNITED STATES MAGISTRATE JUDGE




                                            2
